Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 1 of 16 Page ID #:599



   1 Mathew K. Higbee, Esq., SBN 241380
     Ryan E. Carreon, Esq., SBN 311668
   2 HIGBEE & ASSOCIATES
     1504 Brookhollow Dr., Suite 112
   3 Santa Ana, CA 92705
     (714) 617-8336
   4 (714) 597-6559 facsimile
     Email: mhigbee@higbeeassociates.com
   5 rcarreon@higbeeassociates.com
   6 Attorney for Plaintiff,
     Jeffery R. Werner
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
       JEFFERY R. WERNER,                      Case 2:18-cv-07188-VAP-SK
  11
                               Plaintiff,      PLAINTIFF’S SEPARATE
  12                                           STATEMENT OF UNDISPUTED
       v.                                      FACTS IN SUPPORT OF MOTION
  13                                           FOR SUMMARY JUDGMENT
       EVOLVE MEDIA, LLC;
  14   CRAVEONLINE, LLC;
       TOTALLYHER MEDIA, LLC; and
  15   DOES 3-25, inclusive,
  16
                          Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  26   Plaintiff Jeffery R. Werner (“Werner”) hereby submits the following statement of
  27   undisputed material facts, with references to supporting evidence, in support of
  28   their Motion for Summary Judgment:


            PLAINTIFF’S SEPARATE STATEMENT    1
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 2 of 16 Page ID #:600


                           Undisputed Facts For Summary Judgment
   1
       No.         UNDISPUTED FACT                    SUPPORTING EVIDENCE
   2
   3
   4          Jeffery R. Werner is a
                                                Declaration of Jeffery R. Werner (“Werner
        1.    professional photographer with
   5                                            Decl.”) ¶2
              over 35 years experience.
   6
              His photographs have appeared
   7          in publications such as Life,
   8          Time, Newsweek, People, Marie
        2.    Claire, FHM, Smithsonian,         Werner Decl. ¶3
   9          Playboy, Maxim, In Touch,
  10          Daily Mail, Penthouse, and
              many others.
  11
  12          He is widely known for his
              specialty work in capturing
  13          video and photographs of
        3.                                      Werner Decl. ¶4
  14          dangerous stunts, and is the
              only photographer inducted into
  15          the Stuntworld Hall of Fame.
  16          His work has been featured on
  17          such television shows as That’s
              Incredible!, The World’s          Werner Decl. ¶5
  18    4.    Greatest Stunts, Stuntmasters,
  19          Guinness World Record
              Spectaculars, Ripley’s Believe It
  20          Or Not, and I Dare You.
  21
              In addition to stunt work, much
  22          of Werner’s time is devoted to
  23          capturing exotic animals,
        5.    sideshow eccentricities, and      Werner Decl. ¶6
  24          people who have overcome
  25          incredible obstacles.

  26          Werner is the president of the
  27          editorial syndication agency,     Werner Decl. ¶7
        6.
              Incredible Features, Inc.
  28          (“Incredible Features”), which


             PLAINTIFF’S SEPARATE STATEMENT      2
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 3 of 16 Page ID #:601



   1          distributes and syndicates his
              and other photographer’s works.
   2
   3          The uniqueness of Werner’s
              portfolio has resulted in
   4          substantial licensing
   5          opportunities throughout the
        7.    years on which he relies to         Werner Decl. ¶8
   6          research and fund future photo
   7          shoots and to pay himself and
              his staff at Incredible Features.
   8
   9
              Werner has always maintained
  10          the publishing rights to his        Werner Decl. ¶10
        8.
  11          works.
  12          Werner relies on income
  13          generated from licensing his
              photographs and editorial
  14                                              Werner Decl. ¶11
        9.    packages to provide the revenue
  15          necessary to produce his next
              story and to pay the staff of
  16
              Incredible Features.
  17
            Unfortunately, a multitude of
  18        unauthorized copies of
  19        Werner’s works and others from
            Incredible Features’ portfolio
  20        are now on the Internet as a
  21        result of theft. Incredible
            Features has now been forced to
  22        add additional staff to discover
        10.                                  Werner Decl. ¶¶12-14
  23        piracy and to help collect the
            revenues due from copyright
  24        infringements. The policing of
  25        its intellectual properties have
            become a cumbersome and
  26        expensive task, which adds to
  27        the cost of every photograph
            produced.
  28


             PLAINTIFF’S SEPARATE STATEMENT        3
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 4 of 16 Page ID #:602



   1        For each photograph that
            Werner creates, he makes a
   2        number of creative decisions in
   3        order to ensure that he produces
            the most compelling and unique
   4        shot including the selection of
   5        the camera equipment to be          Werner Decl. ¶15; Index of Exhibit
            used, choice of the location and    (“IOE”) #1, “The Enquiring Mind of
   6    11. time of day, the angle of the       Jeffery Werner,” Photo District News,
   7        shot, determining and framing       August 1989
            the subject and appropriate
   8        background elements,
   9        determining the precise moment
            in time when the shot is to be
  10        taken, employing various
  11        lighting techniques, utilizing
            shading, and exposure.
  12
  13        In 2009, Werner captured a
            series of photographs of “Giant     Werner Decl. ¶17; IOE #2, Copyright
  14        George,” a four-year-old blue
        12.                                     Registration VAu 1-005-177 and
  15        Great Dane who, at 43 inches        accompanying deposit materials
            tall, was considered to be the
  16        world’s tallest dog.
  17
            One of the photographs Werner
  18        took was of George and his          Werner Decl. ¶18; IOE #2, Copyright
        13. owner, Dave Nasser, sitting in      Registration VAu 1-005-177 and
  19                                            accompanying deposit materials
            the grass (“Giant George
  20        Image”).
  21        Werner subsequently registered
  22        the Giant George Image with
            the United States Copyright         Werner Decl. ¶¶19-20; IOE #2, Copyright
  23    14. Office under registration           Registration VAu 1-005-177 and
  24        number VAu 1-005-177, with          accompanying deposit materials
            an effective registration date of
  25        November 11, 2009.
  26
            After Werner’s photographs
  27        were published, Giant George    Werner Decl. ¶21
        15.
  28        made a number of high profile
            media appearances, including an


           PLAINTIFF’S SEPARATE STATEMENT        4
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 5 of 16 Page ID #:603



   1         appearance on The Oprah
             Winfrey Show in February
   2         2010, where the Guinness Book
   3         of World Records officially
             titled George "the world's tallest
   4         dog."
   5
            The story of Giant George
   6
            became quite popular which
   7    16. afforded Werner a number of           Werner Decl. ¶22
            lucrative licensing opportunities
   8
            for the Giant George Image.
   9
  10        Giant George passed away in
            2013, which generated renewed
  11    17.                                       Werner Decl. ¶23
            interest in the Giant George
  12        Image.

  13        In 2012, Werner captured a
            series of photographs of R.C.
  14
            Bridges, nicknamed the
                                                  Werner Decl. ¶24; IOE #3, Copyright
  15        “Buffalo Whisperer,” and his
        18. wife Sherron, who share their         Registration VA 1-915-275 and
  16                                              accompanying deposit materials
            Texas home a 2,400lbs buffalo
  17        named “Wildthing” and a
            900lbs buffalo named “Bullet.”
  18
  19        One of the photographs Werner
                                                  Werner Decl. ¶25; IOE #3, Copyright
  20        took was of Bridges roping
        19. Wildthing, and Bullet (“Buffalo       Registration VA 1-915-275 and
  21                                              accompanying deposit materials
            Whisperer Image”).
  22
            Werner subsequently registered
  23        the Buffalo Whisperer Image
  24        with the United States                Werner Decl. ¶26; IOE #3, Copyright
            Copyright Office under                Registration VA 1-915-275 and
  25    20.
            registration number VA 1-915-         accompanying deposit materials
  26        275, with an effective
            registration date of May 16,
  27        2014.
  28


           PLAINTIFF’S SEPARATE STATEMENT          5
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 6 of 16 Page ID #:604



   1        The story of the “Buffalo
            Whisperer” became quite
   2        popular which afforded Werner
        21. a number of lucrative licensing     Werner Decl. ¶28
   3
            opportunities for the Buffalo
   4        Whisperer Image.
   5
            In 2013, Werner captured a
   6
            series of photographs of “Mr.
                                                Werner Decl. ¶29; IOE #4, Copyright
   7        Stubbs,” an alligator who was
        22. the first in the world to be fitted Registration VA 1-861-824 and
   8                                            accompanying deposit materials
            with a prosthetic tail after losing
   9        his in a fight.
  10
            One of the photographs Werner
  11        took was a full body shot of        Werner Decl. ¶30; IOE #4, Copyright
  12    23. “Mr. Stubbs” while he was           Registration VA 1-861-824 and
            bearing his teeth (“Mr. Stubbs      accompanying deposit materials
  13        Image”).
  14
            Werner subsequently registered
  15        the Mr. Stubbs Image with the
  16        United States Copyright Office      Werner Decl. ¶¶31-32; IOE #4, Copyright
        24. under registration number VA        Registration VA 1-861-824 and
  17        1-861-824, with an effective        accompanying deposit materials
  18        registration date of March 13,
            2013.
  19
  20        The story of “Mr. Stubbs”
            became quote popular, which
  21                                            Werner Decl. ¶33
        25. afforded Werner a number of
  22        lucrative licensing opportunities
            for the Mr. Stubbs Image.
  23
  24        In 2013, Werner captured a
            series of photographs of
  25                                         Werner Decl. ¶34; IOE #5, Copyright
            “Wiley,” a coyote that was born
        26. in the wild but domesticated and Registration VA 1-920-166 and
  26                                         accompanying deposit materials
            kept as a pet by eight-year-old
  27        Hailey Hanestad.
  28


           PLAINTIFF’S SEPARATE STATEMENT        6
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 7 of 16 Page ID #:605



   1        One of the photographs Werner
            took was of “Wiley” and eight-      Werner Decl. ¶35; IOE #5, Copyright
   2
        27. year-old Hailey, sitting on         Registration VA 1-920-166 and
   3        Hailey’s bed (“Wiley Coyote         accompanying deposit materials
            Image”).
   4
   5        Werner subsequently registered
            the Wiley Coyote Image with
   6
            the United States Copyright         Werner Decl. ¶¶36-37; IOE #5, Copyright
   7    28. Office under registration           Registration VA 1-920-166 and
            number VA 1-920-166, with an        accompanying deposit materials
   8
            effective registration date of
   9        December 17, 2013.
  10
            The story of “Wiley” became
  11        quite popular, which afforded
        29. Werner a number of lucrative        Werner Decl. ¶38
  12
            licensing opportunities for the
  13        Wiley Coyote Image.
  14
            Evolve Media, LLC (“Evolve”)        IOE #26, Defendant Evolve Media LLC’s,
  15        is a California Limited Liability   CraveOnline, LLC’s and TotallyHer
  16    30. Company with a principle place      Media, LLC’s Answer and Affirmative
            of business at 5140 Goldleaf        Defenses to First Amended Complaint
  17        Circle, Los Angeles, CA,            (“Answer”) ¶5
            90056.
  18
  19        CraveOnline Media, LLC
            “CraveOnline”) and TotallyHer
  20    31. Media, LLC (“TotallyHer”) are       IOE #26, Answer ¶24
  21        wholly owned subsidiaries of
            Evolve.
  22
            Evolve, CraveOnline, and
  23
            TotallyHer, all have a principle
  24    32. place of business at 5140           IOE #26, Answer ¶¶6-8
            Goldleaf Circle, Los Angeles,
  25
            CA, 90056.
  26
                                                IOE #13, Email correspondence between
  27        Josh Ellingwood is the General
                                                Brian Wolff and Josh Ellingwood dated
        33. Counsel for Evolve,
  28                                            June 2017, at EM_000113; IOE #27
            CraveOnline, and TotallyHer.
                                                Amended Interim Designation of Agent to

           PLAINTIFF’S SEPARATE STATEMENT        7
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 8 of 16 Page ID #:606



   1                                            Receive Notification of Claimed
                                                Infringement for TotallyHer Media, LLC;
   2                                            IOE #28 Amended Interim Designation of
   3                                            Agent to Receive Notification of Claimed
                                                Infringement for CraveOnline Media,
   4                                            LLC; IOE #29 Amended Interim
   5                                            Designation of Agent to Receive
                                                Notification of Claimed Infringement for
   6                                            Evolve Media, LLC
   7
            Evolve, CraveOnline, and            IOE #27 Amended Interim Designation of
   8        TotallyHer have all designated      Agent to Receive Notification of Claimed
   9        with the United States              Infringement for TotallyHer Media, LLC;
            Copyright Office Ellingwood as      IOE #28 Amended Interim Designation of
  10        their authorized agent to receive   Agent to Receive Notification of Claimed
        34.                                     Infringement for CraveOnline Media,
  11        notifications for claims related
            to copyright infringement at        LLC; IOE #29 Amended Interim
  12        their principle place of business   Designation of Agent to Receive
  13        at 5140 Goldleaf Circle, Los        Notification of Claimed Infringement for
            Angeles, CA, 90056.                 Evolve Media, LLC
  14
  15                                            IOE #24 Defendant Evolve Media LLC’s
            CraveOnline operates the            Responses and Objections To Plaintiff
  16    35. website www.craveonline.com.        Jeffery R. Werner’s First Set of Requests
  17                                            For Admission (“RFAs”), Response #1
  18
        36. CraveOnline launched                IOE #24 RFAs, Response #2
  19        www.craveonline.com in 2004.
  20
        37. TotallyHer operates the website     IOE #24 RFAs, Response #3
  21        www.momtastic.com.

  22                                            IOE #30 “Evolve Media Corp. Launches
                                                Momtastic, a Premium Parenting Site
  23
        38. Evolve launched                     Offering Answers, Support, Ideas &
  24        www.momtastic.com in 2010.          Inspiration through Mommy Blogging and
                                                Social Media,” Business Wire, September
  25
                                                2, 2010
  26
            www.webecoist.com is a
  27
        39. subdomain of                        IOE #24 RFAs, Response #6
  28        www.momtastic.com which is
            operated by Totally Her.

           PLAINTIFF’S SEPARATE STATEMENT        8
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 9 of 16 Page ID #:607



   1    40. TotallyHer acquired                IOE #24 RFAs, Response #7
            www.webecoist.com in 2011.
   2
   3    41. TotallyHer operates the website    IOE #24 RFAs, Response #9
            www.dogtime.com.
   4
            TotallyHer acquired
   5    42. www.dogtime.com in 2014.           IOE #24 RFAs, Response #10
   6
            Evolve supervises and controls     IOE #17 Evolve Media Corp. Image Use
   7
            the use of photographic imagery    Policy dated July 19, 2012; IOE #18
   8        on its subsidiaries’ websites      Evolve Media Image Use Policy dated
                                               March 24, 2016; IOE #19 Evolve Media
   9    43. through a written Image Use        Corp. Image Use Policy Getty Images
            Policy which outlines required
  10        procedures related to              Addendum dated July 30, 2012; IOE #20
            submission and use of              Evolve Media Corp. Image Use Policy
  11
            photographic images.               WENN Addendum dated July 30, 2012
  12
  13        Failure to comply with Evolve’s    IOE #17 Evolve Media Corp. Image Use
            Image Use Policy may result in     Policy dated July 19, 2012, at
  14    44. disciplinary action or             EM_000148; IOE #18 Evolve Media
  15        termination or any employee or     Image Use Policy dated March 24, 2016, at
            independent contractor.            EM_000177
  16
  17                                           IOE #17 Evolve Media Corp. Image Use
            The Image Use Policy and its       Policy dated July 19, 2012; IOE #18
  18                                           Evolve Media Image Use Policy dated
            addendums are issued by
  19        Evolve and apply to images         March 24, 2016; IOE #19 Evolve Media
            intended for use on the websites   Corp. Image Use Policy Getty Images
  20    45. www.momtastic.com,
            www.webecoist.com, and             Addendum dated July 30, 2012, at
  21        www.craveonline.com, which         EM_000180; IOE #20 Evolve Media
            are listed as “Evolve Owned        Corp. Image Use Policy WENN
  22        and Operated Websites.”
                                               Addendum dated July 30, 2012, at
  23                                           EM_000185
  24        In some instances, Evolve
  25        permits unlicensed infringing
            use of photographs. For        IOE #18 Evolve Media Image Use Policy
  26    46. example, Evolve’s March 24,    dated March 24, 2016, at EM_000176
  27        2016 Image Use Policy
            encourages unlincensed imagery
  28        to be used in meme or GIFs


           PLAINTIFF’S SEPARATE STATEMENT       9
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 10 of 16 Page ID #:608



    1        stating “[w]hile this is
             considered copyright
    2        infringement legally speaking,
    3        content owners might not press
             the issue because it may help to
    4        integrate their brands into the
    5        culture to have their works
             copies [sic] around the internet
    6        in very small bites.”
    7
            On June 20, 2016, Evolve            IOE #7 Letters dated May 16, 2017
    8       posted an article on                addressed to Josh Ellingwood of
        47. www.craveonline.com titled “10      TotallyHer Media, LLC and CraveOnline,
    9
            People With Incredibly Badass       LLC; IOE #24 RFAs, Response #23
   10       Pets” (“Crave Article”).
   11       The Crave Article was authored      IOE #24 RFAs, Response #19 and #22;
   12   48. by K. Thor Jensen, an               IOE #15 Invoice for Kristopher Thor
            independent contractor.             Jensen dated June 30, 2016
   13
   14                                           IOE #24 RFAs, Response #17; IOE #15
            Evolve paid K. Thor Jensen to
   15   49. author the Crave Article.           Invoice for Kristopher Thor Jensen dated
                                                June 30, 2016
   16
   17       As part of Evolve’s policies and

   18   50. procedures, the author selects      IOE #24 RFAs, Response #15
            photographs for articles on
   19       www.craveonline.com.

   20       As part of Evolve’s policies and
            procedures, a Managing Editor
   21   51. reviews content before              IOE #24 RFAs, Response #16
   22       publication on
            www.craveonline.com.
   23
   24       Evolve received advertising
            revenue in connection with the      IOE #24 RFAs, Response #14; IOE #22
   25   52. Crave Article.                      Spreadsheet of page views and advertising
                                                revenues
   26
   27
        53. Copies of Werner’s Buffalo          Werner Decl. ¶¶39-40; IOE #7 Letters
   28       Whisperer and Wiley Coyote          dated May 16, 2017 addressed to Josh


           PLAINTIFF’S SEPARATE STATEMENT        10
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 11 of 16 Page ID #:609



    1        Images were displayed with the   Ellingwood of TotallyHer Media, LLC and
             Crave Article.                   CraveOnline, LLC
    2
    3       The Buffalo Whisperer and
        54. Wiley Coyote Images were not      IOE #24 RFAs, Response #21
    4       licensed for use in the Crave
    5       Article.

    6       On March 25, 2013, Evolve
            posted an article on
    7       www.webecoist.momtastic.com
        55. title “Bionic Animals: 10         IOE #24 RFAs, Response #37
    8       Creatures Thriving with
            Prosthetics” (“Webecosit
    9       Article”)

   10       The Webecoist Article was
            authored by Stephanie A.          IOE #24 RFAs, Response ‘
   11   56. Rogers, an independent            #33 and #36; IOE #21 Invoice for
   12       contractor.                       Stephanie Rogers dated March 2013

   13
            Evolve Paid Stephanie A.          IOE #24 RFAs, Response #31; IOE #21
   14   57. Rogers to author the Webecoist    Invoice for Stephanie Rogers dated March
            Article.                          2013
   15
   16       As part of Evolve’s policies and
   17   58. procedures, the author selects   IOE #24 RFAs, Response #29
            photographs for articles on
   18       www.webecoist.momtastic.com.
   19       As part of Evolve’s policies and
            procedures, a Managing Editor
   20   59. reviews content before           IOE #24 RFAs, Response #30
            publication on
   21       www.webecoist.momtastic.com.
   22       Evolve received advertising       IOE #24 RFAs, Response #28; IOE #22
   23   60. revenue in connection with the    Spreadsheet of page views and advertising
            Webecoist Article.                revenues
   24
   25       A copy of Werner’s Mr. Stubbs     Werner Decl. ¶¶44-45; IOE #7 Letters
   26   61. Image was displayed with the      dated May 16, 2017 addressed to Josh
            Webecoist Article.                Ellingwood of TotallyHer Media, LLC and
   27                                         CraveOnline, LLC
   28   62. The copy of Werner’s Mr.          IOE #7 Letters dated May 16, 2017


           PLAINTIFF’S SEPARATE STATEMENT      11
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 12 of 16 Page ID #:610



    1        Stubbs Image displayed with         addressed to Josh Ellingwood of
             the Webecoist Article contained     TotallyHer Media, LLC and CraveOnline,
    2        the visible watermark “©            LLC
    3        Incredible Features/Barcroft M”
             in the bottom left corner.
    4
    5       The Mr. Stubbs Image was not
            licensed for use in the              Werner Decl. ¶¶44-45; IOE #24 RFAs,
    6   63. Webecoist Article.                   Response #28
    7
    8                                            Werner Decl. ¶¶42-43; IOE #7 Letters
            In December 2013, an article
    9                                            dated May 16, 2017 addressed to Josh
            appeared on www.dogtime.com
        64.                                      Ellingwood of TotallyHer Media, LLC and
   10       titled “Best dog pictures of
                                                 CraveOnline, LLC
            2013” (“Dogtime Article”).
   11
   12       A copy of Werner’s Giant             Werner Decl. ¶¶42-43; IOE #7 Letters
        65. George Image was displayed           dated May 16, 2017 addressed to Josh
   13
            with the Dogtime Article.            Ellingwood of TotallyHer Media, LLC and
   14                                            CraveOnline, LLC
   15       Evolve received advertising
                                                 IOE #22 Spreadsheet of page views and
   16   66. revenue in connection with the       advertising revenues
            Dogtime Article.
   17
   18       The Dogtime Article continued        IOE #22 Spreadsheet of page views and
            to generate page views and           advertising revenues; IOE #23 Google
   19   67. advertising revenue after            Analytics report for “Best dog pictures of
   20       TotallyHer acquired Dogtime in       2013”
            2014.
   21
   22       The Giant George Image was
        68. not licensed for use in the          Werner Decl. ¶¶42-43
   23       Dogtime Article.
   24
            On May 16, 2017, Brian R.            Declaration of Brian R. Wolff (“Wolff
   25       Wolff of International               Decl.”) ¶¶10-14; IOE #7 Letters dated
        69. Intellectual Property, Inc. sent a
   26                                            May 16, 2017 addressed to Josh
            letter to 5140 W. Goldleaf           Ellingwood of TotallyHer Media, LLC and
   27       Circle, 3rd Floor, Los Angeles,      CraveOnline, LLC; IOE #8
   28       CA 90056 addressed to Josh           United States Postal Service Signature


           PLAINTIFF’S SEPARATE STATEMENT         12
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 13 of 16 Page ID #:611



    1        Ellingwood, the registered agent Confirmation™ for item number
             for CraveOnline.                 9410803699300089507775; IOE #27
    2                                         Amended Interim Designation of Agent to
    3                                         Receive Notification of Claimed
                                              Infringement for TotallyHer Media, LLC;
    4                                         IOE #28 Amended Interim Designation of
    5                                         Agent to Receive Notification of Claimed
                                              Infringement for CraveOnline Media, LLC
    6
    7       The letter stated that the display
            of the Buffalo Whisperer and
    8       Wiley Coyote Images with the
    9       Crave Article were not
            authorized and contained a link      IOE #7 Letters dated May 16, 2017
   10   70. to the Crave Article on              addressed to Josh Ellingwood of
            www.craveonline.com, proof of        TotallyHer Media, LLC and CraveOnline,
   11                                            LLC
            copyright registration for the
   12       Buffalo Whisperer and Wiley
   13       Coyote Images, and screenshots
            of the Crave Article.
   14
   15       On May 16, 2017, Brian R.
            Wolff of International               Wolff Decl. ¶¶10-14; IOE #7 Letters dated
   16       Intellectual Property, Inc.          May 16, 2017 addressed to Josh
            (“IIPI”) sent a letter to 5140 W.    Ellingwood of TotallyHer Media, LLC and
   17
        71. Goldleaf Circle, 3rd Floor, Los      CraveOnline, LLC; IOE #8
   18       Angeles, CA 90056 addressed          United States Postal Service Signature
            to Josh Ellingwood, the              Confirmation™ for item number
   19
            registered agent for TotallyHer.     9410803699300089507775
   20
   21       The letter stated that the display
            of the Mr. Stubbs and Giant
   22
            George Images with the
   23       Webecoist and Dogtime
            Articles were not authorized and     IOE #7 Letters dated May 16, 2017
   24
        72. contained a link to the              addressed to Josh Ellingwood of
   25       Webecoist Article on                 TotallyHer Media, LLC and CraveOnline,
            www.webecoist.momtastic.com          LLC
   26
            and the Dogtime Article on
   27       www.dogtime.com, proof of
   28       copyright registrations for the
            Mr. Stubbs and Giant George


           PLAINTIFF’S SEPARATE STATEMENT         13
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 14 of 16 Page ID #:612



    1        Images, and screenshots of the
             Webecoist and Dogtime
    2        Articles.
    3
            According to United State
    4
            Postal Service records both May
    5       16, 2017 letters were signed for      Wolff Decl. ¶¶13-14; IOE #8 United
                                                  States Postal Service Signature
    6   73. and delivered on May 17, 2017
            to “J ELLINGWOOD” at 5140             Confirmation™ for item number
    7       Goldleaf Circle, 3rd floor, Los       9410803699300089507775
            Angeles, CA 90056.
    8
    9       Josh Ellingwood subsequently
   10       sent a letter to Whalerock
            Digital Media, LLC dated May          IOE #16
   11       16, 2017 re: Notice of Claim for      Letter from Josh Ellingwood to Whalerock
   12   74. Copyright Infringement (Jeffrey       Digital Media, LLC dated May 16, 2017
            Werner) seeking                       re: Notice of Claim for Copyright
   13       indemnification from                  Infringement (Jeffrey Werner)
   14       Whalerock for the claimed
            infringement.
   15
            After sending the May 16, 2017
   16
            letters, Wolff observed that the
   17       Buffalo Whisperer and Wiley
            Coyote Wiley Coyote Images
   18
            were removed from
   19       www.craveonline.com, but that
        75. the Mr. Stubbs and Giant              Wolff Decl. ¶15
   20
            George Images had not been
   21       removed from
            www.webecoist.momtastic.com
   22
            and www.dogtime.com,
   23       respectively.
   24
            After waiting a week and              Wolff Decl. ¶¶16-19; IOE #9 Letter dated
   25       verifying that the Mr. Stubbs         May 23, 2017 addressed to Josh
   26       and Giant George Images had           Ellingwood of TotallyHer Media, LLC and
        76. not been removed, Wolff sent a        CraveOnline, LLC; IOE #10 United States
   27       second consolidated letter to         Postal Service Signature Confirmation™
   28       Ellingwood dated May 23, 2017         for item number
            stating that, as of the date of the   9410803699300089678345

           PLAINTIFF’S SEPARATE STATEMENT          14
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 15 of 16 Page ID #:613



    1        letter, the Mr. Stubbs and Giant
             George Images had not been
    2        removed.
    3
            According to United State
    4
            Postal Service records the May
                                                Wolff Decl. ¶¶18-19; IOE #10 United
    5       23, 2017 letter was signed for
        77. and delivered on May 24, 2017       States Postal Service Signature
    6                                           Confirmation™ for item number
            to “J ELLINGWOOD” at 5140
                                                9410803699300089678345
    7       Goldleaf Circle, 3rd floor, Los
            Angeles, CA 90056.
    8
    9       After waiting a week and
            verifying that the Mr. Stubbs       Wolff Decl. ¶¶20-24; IOE #11 Letter
   10       and Giant George Images had         dated May 30, 2017 addressed to Josh
   11       not been removed, Wolff sent a      Ellingwood of TotallyHer Media, LLC and
        78. third letter to Ellingwood dated    CraveOnline, LLC; IOE #12 United States
   12       May 30, 2017 stating that, as of    Postal Service Signature Confirmation™
   13       the date of the letter, the Mr.     for item number
            Stubbs and Giant George             9410803699300089825190
   14       Images had not been removed.
   15
            According to United State           Wolff Decl. ¶¶23-24; IOE #11 Letter
   16
            Postal Service records the May      dated May 30, 2017 addressed to Josh
   17       30, 2017 letter was signed for      Ellingwood of TotallyHer Media, LLC and
        79. and delivered on May 31, 2017       CraveOnline, LLC; IOE #12 United States
   18
            to “J ELLINGWOOD” at 5140           Postal Service Signature Confirmation™
   19       Goldleaf Circle, 3rd floor, Los     for item number
            Angeles, CA 90056.                  9410803699300089825190
   20
   21       On June 13, 2017, Ellingwood
   22       sent an email to Wolff stating
            that he has been “out of pocket”    Wolff Decl. ¶¶25-30; IOE #13 Email
   23
        80. for a couple of weeks but that      correspondence between Brian Wolff and
   24       he was aware of the claimed         Josh Ellingwood dated June 2017
            infringements and requested
   25       that the parties speak by
   26       telephone.

   27       On June 16, 2017, Wolff and         Wolff Decl. ¶¶25-30; IOE #13 Email
        81. Ellingwood spoke on the             correspondence between Brian Wolff and
   28
            telephone to discuss the letters    Josh Ellingwood dated June 2017


           PLAINTIFF’S SEPARATE STATEMENT        15
Case 2:18-cv-07188-VAP-SK Document 63-4 Filed 03/09/20 Page 16 of 16 Page ID #:614



    1        sent by Wolff and to discuss the
             continued infringing use of the
    2        Mr. Stubbs and Giant George
    3        Images.
    4
            Later on June 16, 2017, Wolff
    5       sent a follow up email to
                                                Wolff Decl. ¶¶29-30; IOE #13 Email
            Ellingwood with links to
    6   82. download digital copies of all      correspondence between Brian Wolff and
                                                Josh Ellingwood dated June 2017
    7       the correspondence he had
            previously sent.
    8
    9                                           IOE #13 Civil Docket for case 2:18-cv-
   10   83. On August 16, 2018, Werner          07188-VAP-SK Werner v. Evolve Media et
            filed the instant lawsuit.          al., dated March 9, 2020
   11
   12       At the time Werner filed this
            lawsuit, both the Mr. Stubbs and
   13                                           Wolff Decl. ¶¶31-32; IOE #14
            Giant George Images were still
                                                Screenshots of www.dogtime.com and
   14   84. being displayed on                  www.webesocist.momtastic.com dated
            www.webecoist.momtastic.com
   15                                           August 16, 2018
            and www.dogtime.com,
   16       respectively.
   17
                                           Wolff Decl. ¶¶33-34; Werner Decl. ¶¶48-
   18                                      49; IOE #6 Screenshot of https://cdn1-
   19       As of March 9, 2020, the Giant www.dogtime.com/assets/uploads/gallery/
        85. George Image is still being    best-dog-pictures-and-top-events-of-
   20       displayed at www.dogtime.com. 2013/former-guinness-world-record-
                                           tallest-dog-dies.jpg
   21
                                                Dated March 9, 2020
   22
   23   Dated: March 9, 2020                          Respectfully submitted,
   24                                                 /s/ Ryan E. Carreon
                                                      Ryan E. Carreon, Esq.
   25                                                 Cal. Bar No. 311668
                                                      HIGBEE & ASSOCIATES
   26                                                 1504 Brookhollow Dr., Ste 112
                                                      Santa Ana, CA 92705-5418
   27                                                 (714) 617-8336
                                                      rcarreon@higbeeassociates.com
   28


           PLAINTIFF’S SEPARATE STATEMENT        16
